Citation Nr: 1438859	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for coccydynia and male pelvic pain, to include as secondary to residuals of a pilonidal cyst.

2.  Whether new and material evidence has been received to reopen a claim for service connection for lumbosacral spine arthritis, to include as secondary to residuals of a pilonidal cyst.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hip pain, to include as secondary to residuals of a pilonidal cyst.

4.  Entitlement to service connection for a psychiatric disability, to include anxiety and depression, claimed as secondary to residuals of a pilonidal cyst. 



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to September 1962. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied service connection for depression, a December 2011 rating decision that declined to reopen a claim for service connection for bilateral hip pain, and an April 2013 rating decision that declined to reopen claims for service connection for coccydynia and male pelvic pain and for arthritis of the lumbosacral spine.  

In February 2013, the Veteran testified during a hearing before RO personnel specific to the issues of service connection for a psychiatric disability and the petition to reopen a claim for service connection for bilateral hip pain.  A transcript of that hearing is associated with the claims file

In order to ensure that all potential psychiatric disorders are considered, the Board has recharacterized the claim on appeal (previously characterized as solely for depression) as a claim for service connection for a psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).



REMAND

In the Veteran's September 2013 and July 2014 substantive appeals, he requested a videoconference hearing before the Board.  In addition, in a July 2014 substantive appeal regarding the petition to reopen claims for service connection for coccydynia and male pelvic pain and for arthritis of the lumbosacral spine, he requested a Decision Review Officer (DRO) hearing to be held prior to the requested Board videoconference hearing.  

The Veteran has not yet been scheduled for the requested DRO hearing with regard to the petition to reopen claims for service connection for coccydynia and male pelvic pain and for arthritis of the lumbosacral spine.  On remand, he should first be scheduled for the requested DRO hearing.  Then, schedule the Veteran for a videoconference hearing before the Board for all issues on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a DRO, pertaining to the petition to reopen claims for service connection for coccydynia and male pelvic pain and for arthritis of the lumbosacral spine.

2.  After conducting the DRO hearing, or if the DRO hearing is cancelled, the request withdrawn, or the appellant fails to report without good cause to reschedule, readjudicate the petitions to reopen claims for service connection for coccydynia and male pelvic pain and for arthritis of the lumbosacral spine claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the appellant the requisite period of time to respond. 

3.  Then schedule the Veteran for a videoconference hearing before a Veterans Law Judge to address all issues on appeal.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

